DETAILED ACTION
This Office Action is in response to the Amendment filed on 06/09/2020. 
In the instant Amendment, claims 1-20 have been examined and are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/2021 and 06/09/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “a direction of a field of view”. It is unclear whose field of view is being recited in the claim.
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 6, 8, 11, 13-14, 16 and 20 are rejected under pre-AIA  35 U.S.C. 102 as being anticipated by Enenkel (US 2019/0282432).
Regarding claim 1, Enenkel discloses a system of presenting environmental data (Enenkel [0042]: environment sensing device), comprising: 
a frequency emitting device (Enenkel Fig. 5, [0042]-[0044]: a time of flight sensor 11 emits an electromagnetic beam 18); 
a frequency receiving device, wherein the frequency receiving device is tuned to receive a reflected signal from the frequency emitting device (Enenkel Fig. 5, [0038]-[0039], [0044]: reflected radiation is detected by the time of flight sensor 11); 
a processor (Enenkel [0042]: a processing unit 12), wherein the processor is programmed to: 
compile data from the reflected signal (Enenkel [0038], [0044]: the processing unit 12 converts the measured signal into distance signal); and 
convert the data from the reflected signal into a sound transmission (Enenkel [0043]-[0044], [0038]: distance signals are provided to the speaker 14 to provide to the user, hence convert to sound transmission to output to the speaker; Figs. 3-4, [0040]: the distance signal can be converted into audible frequencies representing measured distances which can be provided to a user); and 
a sound emitting device adapted to play the sound transmission (Enenkel [0043]-[0044], [0038]: distance signals are provided to the speaker 14 to provide to the user).  


Regarding claim 11, Enenkel discloses a method of presenting environmental data (Enenkel [0042]: environment sensing), comprising the steps of: 
emitting at least one frequency from a frequency emitting device (Enenkel Fig. 5, [0042]-[0044]: a time of flight sensor 11 emits an electromagnetic beam 18); 
receiving a reflection of the at least one emitted frequency on a frequency receiving device (Enenkel Fig. 5, [0038]-[0039], [0044]: reflected radiation is detected by the time of flight sensor 11); 
compiling data from the reflected signal on a processor (Enenkel [0038], [0044]: the processing unit 12 converts the measured signal into distance signal); 
converting the data from the reflected signal into a sound transmission on the processor (Enenkel [0043]-[0044], [0038]: distance signals are provided to the speaker 14 to provide to the user, hence convert to sound transmission to output to the speaker; Figs. 3-4, [0040]: the distance signal can be converted into audible frequencies representing measured distances which can be provided to a user); and 
playing the sound transmission on a sound emitting device (Enenkel [0043]-[0044], [0038]: distance signals are provided to the speaker 14 to provide to the user).  

20Regarding claims 3 and 13, Enenkel discloses all the limitations of claims 2 and 12, respectively.
Enenkel discloses wherein the processor converts the array of data into a sonification of the environment (Enenkel Figs. 3-4, [0040]: the distance signal can be converted into audible frequencies representing measured distances which can be provided to a user. The intensity of the frequency is correlated with the proportional size or distance to the corresponding feature in the field of view of the time of flight sensor 11. The closer the feature is to the time of flight sensor 11, the higher the frequency of the audible signal will be).  

20Regarding claims 4 and 14, Enenkel discloses all the limitations of claims 3 and 13, respectively.
Enenkel discloses wherein the sonification of the environment is a three-dimensional representation of the environment (Enenkel Figs. 3-4, [0040]: the distance signal can be converted into audible frequencies representing measured distances which can be provided to a user. The intensity of the frequency is correlated with the proportional size or distance to the corresponding feature in the field of view of the time of flight sensor 11. The closer the feature is to the time of flight sensor 11, the higher the frequency of the audible signal will be. Hence three-dimensional representation of the environment).  

20Regarding claims 6 and 16, Enenkel and disclose all the limitations of claim 5 and 15, respectively.
Enenkel discloses wherein the property is at least one of distance information, color information, density information, or combinations thereof (Enenkel Figs. 3-4, [0040]: the distance signal can be converted into audible frequencies representing measured distances which can be provided to a user. The intensity of the frequency is correlated with the proportional size or distance to the corresponding feature in the field of view of the time of flight sensor 11, hence a volume of the sonification indicates a property of the reflected signal which is distance information).  

20Regarding claim 8, Enenkel and disclose all the limitations of claim 1.
Enenkel discloses wherein at least a portion of the system is wearable (Enenkel Fig. 5, [0016]-[0017], [0042]-[0043]: the sensor system 11 can be mounted on user’s glasses, hence wearable).  

20Regarding claim 20, Enenkel and disclose all the limitations of claim 11.
Enenkel discloses further comprising detecting a direction of a field of view (Enenkel [0047]: cameras 30 detect in which direction the eyeball of the user looks and with this the field of view 21 of the time of flight sensors can be oriented towards the direction in which the eyeball of the user looks).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 7, 12 and 17 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Enenkel (US 2019/0282432), in view of Slamka (US 2012/0053826).
20Regarding claims 2 and 12, Enenkel discloses all the limitations of claims 1 and 11, respectively.
Enenkel discloses wherein the frequency emitting device emits a plurality of signals directed toward at least a portion of the environment (Enenkel Fig. 5, [0042]-[0044]: time of flight sensors emit an electromagnetic beams 18).
Enenker does not explicitly disclose the frequency receiving device is adapted to receive reflections from the plurality of signals, and the processor is adapted to differentiate between each sent and received signal and compile an array of data based on the received signals.  
However, Slamka discloses the frequency receiving device is adapted to receive reflections from the plurality of signals, and the processor is adapted to differentiate between each sent and received signal and compile an array of data based on the received signals (Slamka [0030]: a unique identifier is assigned to the signal transmitted by each device. A decoder permits the signals with the first unique identifier that are received to be processed by a first user’s device and may prevent signals with any other unique identifier from being processed by the first user’s device).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, as disclosed by Enenkel, and further incorporate having the frequency receiving device is adapted to receive reflections from the plurality of signals, and the processor is adapted to differentiate between each sent and received signal and compile an array of data based on the received signals, as taught by Slamka, to prevent signal confusion or inference from other user’s device signals (Slamka [0030]).

20Regarding claims 7 and 17, Enenkel discloses all the limitations of claim 1 and 11, respectively.
Enenkel does not explicitly disclose wherein the frequency emitting device and the frequency receiving device is one of a LIDAR system, a RADAR system, or a SONAR system.  
However, Slamka discloses wherein the frequency emitting device and the frequency receiving device is one of a LIDAR system, a RADAR system, or a SONAR system (Slamka [0027]-[0028], [0038], [0032]-[0033], Figs. 1-4: sensors detect reflected ultrasound signal from emitted ultrasound signal to detect object distance and position in user’s environment, hence sonar system).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, as disclosed by Enenkel, and further incorporate having the frequency emitting device and the frequency receiving device is one of a LIDAR system, a RADAR system, or a SONAR system, as taught by Slamka, to enhance object detection (Slamka [0034]).

Claims 5 and 15 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Enenkel (US 2019/0282432), in view of Liu (US 2013/0039152), in view of Marks et al. (US 2010/0149341) hereinafter Marks.
20Regarding claims 5 and 15, Enenkel discloses all the limitations of claims 4 and 14, respectively.
Enenkel discloses wherein a tone of the sonification represents the horizontal position of a reflected signal, a volume of the sonification indicates a property of the reflected signal, and a time of the sonification represents a vertical position of the reflected signal (Enenkel Figs. 3-4, [0040]: the distance signal can be converted into audible frequencies representing measured distances which can be provided to a user. The intensity of the frequency is correlated with the proportional size or distance to the corresponding feature in the field of view of the time of flight sensor 11, hence a volume of the sonification indicates a property of the reflected signal. The closer the feature is to the time of flight sensor 11, the higher the frequency of the audible signal will be. Hence, the tone of the sonification represents the horizontal position of a reflected signal).  
Enenkel does not explicitly disclose a time of the sonification represents a vertical position of the reflected signal.
However, Liu discloses a time of the sonification represents a position of the reflected signal (Liu [0025]: a prompting device outputs buzzer or voice announcer to prompt blind person of a position, a distance from object; [0026]: the closer the device to the object is, the shorter the interval of sound).
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, as disclosed by Enenkel, and further incorporate having a time of the sonification represents a position of the reflected signal, as taught by Liu, so the user can be fast aware and differentiate the positions of the objects (Liu [0025], [0006]).
	
Enenkel and Liu do not explicitly disclose the position of the reflected signal is vertical position.
However, Marks discloses detecting vertical position of reflected signal or object (Marks [0033], [0049]: sensor detects horizontal and vertical position of objects).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system having a time of the sonification represents a position of the reflected signal, as disclosed by Enenkel and Liu, and further incorporate having the position is vertical position so a time of the sonification represents a vertical position of the reflected signal, as taught by Marks, to accurately track the location of objects in three-dimensional space (Marks [0040], [0028]).
	
Claims 9 and 18 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Enenkel (US 2019/0282432), in view of Mitchell (US 2020/0286289).
20Regarding claims 9 and 18, Enenkel disclose all the limitations of claim 1 and 11, respectively.
Enenkel does not explicitly disclose wherein the frequency emitting device and the frequency receiving device continuously sweep the environment to update the data compiled by the processor and the sound transmission.  
	However, Mitchell discloses the frequency emitting device and the frequency receiving device continuously sweep the environment to update the data compiled by the processor and the sound transmission (Mitchell [0064]-[0072], [0201]: radiation in form of a beam. The beam sweeps at constant speed through a tracked volume to locate the position and orientation of objects within the volume. Hence, continuously sweep to update data).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, as disclosed by Enenkel, and further incorporate having the frequency emitting device and the frequency receiving device continuously sweep the environment to update the data compiled by the processor and the sound transmission, as taught by Mitchell, to accurately track the precise location of objects in the environment (Mitchell [0031]).

Claims 10 and 19 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Enenkel (US 2019/0282432), in view of Mitchell (US 2020/0286289), further in view of Slamka (US 2012/0053826).
20Regarding claims 10 and 19, Enenkel and Mitchell disclose all the limitations of claim 9 and 18, respectively.
Enenkel does not explicitly disclose wherein the sound emitting device continuously emits the sound transmission as the processor updates the sound transmission.  
However, Slamka discloses emitting device continuously emits the sound transmission as the processor updates the sound transmission (Slamka [0171]: a speaker; [0039]: the beep remains constant if the user remains stationary and changes in volume when the user moves with respect to the object. A user moving closer to an object hears a louder beeping sound as the user approaches the object. Hence, the sound emitting device continuously emits the sound transmission as the sound transmission is updated).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, as disclosed by Enenkel and Mitchell, and further incorporate having emitting device continuously emits the sound transmission as the processor updates the sound transmission, as taught by Slamka, for the user to know the change in object’s location relative to the user as the user move (Slamka [0039]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHLEEN V NGUYEN/Primary examiner, Art Unit 2486